UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2443


In re: FRED HALL,

                     Petitioner.



            On Petition for Writ of Mandamus. (3:19-cv-00134-GMG-RWT)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fred Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fred Hall petitions for a writ of mandamus, alleging that the district court has unduly

delayed in ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                        PETITION DENIED




                                              2